Citation Nr: 9924815	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-00-680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for sinusitis.  

Entitlement to service connection for a disability manifested 
by nasal allergies.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to December 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Portland, Oregon.  The 
issues originated as whether new and material evidence had 
been received to reopen the claims of service connection.  
Co-existing issues included service connection for asthma and 
whether new and material evidence had been submitted to 
reopen claims of service connection for epididymitis and 
hemorrhoids.  

By a Board decision in July 1997, it was held that new and 
material evidence had been submitted to reopen claims of 
service connection for sinusitis and nasal allergies but not 
to reopen the claims regarding epididymitis and hemorrhoids.  
The case was then remanded for additional development and 
adjudication of the reopened claims of service connection for 
asthma, sinusitis and nasal allergies.   The purpose of the 
remand has been met.  

By rating decision in April 1999, service connection was 
granted for asthma.  The case has been returned to the Board 
for an appellate decision on the other issues.  


FINDINGS OF FACT

1.  The competent evidence does not show that the veteran has 
chronic sinusitis and that such is related to the documented 
sinus problems in service.  

2.  All the evidence necessary for an equitable disposition 
of the veteran's reopened claim for service connection for a 
disability manifested by nasal allergies has been obtained by 
VA.  

3.  The disability picture classified as nasal allergies and 
allergic rhinitis is shown to be essentially seasonal in 
nature with not more than acute allergic manifestations 
recurring seasonally but then subsiding in the absence of the 
allergen.  


CONCLUSIONS OF LAW

1.  The reopened claim for service connection for sinusitis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  A disability manifested by nasal allergies was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 
3.380 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran had a 
preservice examination for Officer Candidate School in August 
1971 which showed a clinical evaluation of the sinuses and 
nose to be normal.  In May 1977, he developed a sore throat 
which was positive for streptococcus.  The nasal mucosa was 
erythematous and slightly boggy without pus.  The impression 
was upper respiratory infection (URI) with strep throat.  By 
the end of May 197 he was asymptomatic.  In July 1977, he was 
seen for a URI with vesicular lesions of the oral mucosa.  
The nasal mucosa was erythematous without pus and the 
posterior pharynx was erythematous and marked by edema and 
multiple small ulcers.  The impression was URI with 
pharyngitis.  Later in July 1977 he was shown to be 
asymptomatic.  Pursuant to an allergy work-up in November 
1977, a sinus X-ray series showed no significant abnormality.  

In February 1978, the veteran was seen for left ear and sinus 
blockage.  A 24-hour history of rhinorrhea, sore throat and 
left ear block was recorded.  He also had fullness and pain 
in the maxillary sinus area.  The nasal mucosa was boggy and 
edematous with thick yellow pus on the right.  Slight 
tenderness over both maxillary sinus areas was elicited.  The 
impression was URI with sinusitis.  Follow-up later in 
February 1978 showed mild nasal congestion with mild nasal 
bogginess.  The remainder of the examination was normal.  The 
impression was resolving URI.  Three days later he was 
asymptomatic.  In July 1978, a follow-up examination for 
otitis and a sore throat revealed slightly boggy nasal mucosa 
on the left but they were otherwise clear.  Resolving URI was 
the impression.  In August l981, he showed sinus and nasal 
congestion with an ear infection, but was pertinently 
asymptomatic in September 1981.  

In December 1982, the veteran was seen for complaints of 
sinus drainage.  Frontal sinus tenderness was elicited.  X-
ray examination showed that all paranasal cavities were 
normally pneumatized and there was no radiographic evidence 
of sinusitis.  The impression was URI versus allergy.  5 days 
later he had not improved.  Alternating nasal congestion and 
eye irritation were reported.  The physical examination was 
unchanged.  URI was assessed.  In October 1984, he was seen 
for blocked ears and post-nasal drip.  URI was assessed.  In 
January 1987, he complained of trouble hearing for a day.  
His throat was mildly erythematous with green purulent post-
nasal drainage.  Sinusitis was assessed.  About the same 
symptoms were treated in March 1987.  In November 1987, he 
reported being allergic or having bad reactions to drugs, 
medications, chemicals or other substances.  In April 1988, 
he reported a long history of allergies, rhinorrhea, sore 
throat, pruritic eyes and sinus congestion.  Mild tenderness 
over the right maxillary sinus was elicited.  Thin rhinorrhea 
was shown.  Sinus X-rays showed that the sinuses were well 
developed and clear.  The nasal septum was essentially 
midline.  The turbinates were of normal thickness.  Allergic 
rhinitis was assessed.  A follow-up report in May 1988 showed 
no rhinorrhea.  Allergic rhinitis was assessed.  

On a general medical examination in April 1989, the veteran 
complained of sinusitis and hay fever.  He reportedly had 
been grounded for 26 days in 1988 for allergic rhinitis.  He 
reportedly was treated with good results.  The clinical 
evaluation showed normal nose and sinuses.  In January 1991, 
he was treated for pain over both maxilla with green bloody 
discharge.  He also complained a headache, productive cough, 
fever and chills.  There were tenderness over the maxillary 
sinuses, boggy turbinates and green discharge.  
Sinusitis/bronchitis were assessed.  X-rays reportedly showed 
enlarged turbinates and bilateral periosteal thickening in 
the maxillary sinuses.  Resolving sinusitis was reported in 
February 1991.  On a general medical examination in March 
1991, he reported having had sinusitis and hay fever.  The 
history of allergic rhinitis was repeated.  The clinical 
evaluations of the nose and sinuses were normal.  On a dental 
patient medical history form in June 1991, he reported having 
seasonal hay fever.  On another such form in July 1992, he 
reported taking medication for seasonal hay fever.  In 
September 1992, he complained of facial pain and green nasal 
discharge.  It was stated that his last sinus infection had 
resolved a month or so previously.  Tenderness over the right 
maxillary sinus and boggy nasal mucosa were revealed.  
Recurrent sinusitis was assessed.  On a general medical 
examination in October 1992, he stated that he had had 
sinusitis and hay fever.  The history of allergic rhinitis 
was repeated.  The clinical evaluations of the nose and the 
sinuses were normal.  On a dental patient medical history 
form in August 1993, he reported taking allergy medication 
for seasonal hay fever.  

On a VA examination in April 1994, history was recorded that 
the veteran had had recurrent bouts of sinusitis with 
allergies two to three times a year with at least one bout 
yearly requiring antibiotic use.  He had used nasal inhalers 
with good results but had been advised to stay away from one 
type of inhaler due to his addiction to it.  The physical 
examination of the nose showed the nares to be clear and the 
septum to be deviated somewhat to the left side.  An 
examination of the sinuses was not indicated.  Chronic 
recurrent sinusitis and nasal allergies were the initial 
impression.  

VA outpatient treatment records indicate that the veteran 
requested an inhaler and decongestant in August 1994.  
Albuterol inhaler and Actifed were given.  When he was seen 
in January 1995, he was noted to have a history of classic 
chronic rhinitis and sinusitis for many years.  The nasal 
mucosa was pale.  The impression was chronic asthma in 
exacerbation secondary to Actifed and recurrent URI.  When 
the veteran was seen two weeks later for follow-up, it was 
not thought that he had any significant nose problem.  Nasal 
mucosa and sinus X-rays were termed normal, although the 
radiologist noted that the sinus X-rays showed some haziness 
suggested in the ethmoid air cells, associated with 
prominence of the inferior nasal turbinates.  Otherwise, 
there were no unusual findings.  

Following appropriate notice following a rating decision in 
May 1994 and a statement of the case in January 1995, the 
veteran failed to perfect his appeal and the rating decision 
that denied service connection for sinusitis and nasal 
allergies became final.  His reopened claim was received in 
August 1995.  

VA outpatient treatment records show that the veteran was 
"still fighting" sinusitis with paroxysmal nocturnal 
dyspnea, frontal headaches, and tenderness in February 1997.  
He reportedly needed an inhaler often for wheezing.  The 
nasal mucosa was pale and edematous.  The maxillary sinuses 
reportedly transilluminated poorly.  The throat was termed 
satisfactory.  These records were associated with the claim 
folder in November 1997.

On a VA examination in October 1997, the veteran gave a 
history of recurrent sinus infections and environmental 
allergies.  He reportedly was treated for sinus problems and 
asthma during active service.  His sinus symptoms consisted 
of frontal and bilateral mastoid pressure, thickened and 
discolored mucus, and nasal congestion.  Sinus X-rays during 
active service were said to have demonstrated chronic 
sinusitis.  He complained of mild to moderate nasal breathing 
difficulty depending on the presence or absence of nasal 
sinus symptoms.  Nasal allergic symptoms reportedly were 
seasonal and sporadic at other times of the year.  He stated 
that he suffered at intervals from acute sinus symptoms, 
usually during allergic periods.  Chronic sinusitis 
reportedly was suggested by history and symptomatically 
located within the frontal and maxillary sinuses.  The 
periods described as acute sinusitis reportedly occurred 
infrequently, no more often than once every month or two.  
His allergic attacks were limited to seasonal periods and 
consisted of nasal congestion, rhinorrhea, itchy eyes and 
tearing.  The physical findings included a deviated nasal 
septum into the left nasal chamber with a 20 percent nasal 
airway obstruction.  There was mild diffuse inflammation 
bilaterally, with no evidence of thickened or retained mucus, 
crusting, polyps or new growths.  The turbinates were of 
normal size and consistency.  The inferior and middle meati 
were free from visible disease.  The posterior aspects of the 
nose were negative when viewed by indirect mirror posterior 
rhinoscopy.  The nasopharynx was clear.  The mouth and 
oropharynx were free of visible disease.  The hypopharynx and 
larynx were clearly visualized by indirect mirror examination 
and seemed to be free from visible pathology.  The piriform 
sinuses were clear.  There was no evidence on physical 
examination of sinusitis.  

The examiner stated that he had carefully reviewed the 
service medical records and commented that there were 
numerous references in those records to acute sinusitis and a 
few references to allergic reactions.  He noted that only two 
X-ray reports of paranasal sinus films were located in the 
service medical records, and both were stated to be negative 
or normal.  The examiner stated that there was no evidence 
within the service medical records or on the current 
examination to support a diagnosis of chronic sinusitis.  
Allergic problems were noted to be documented in the service 
medical records.  The pertinent diagnosis was upper 
respiratory allergies.  

Clinical records were received in October 1997 from Shirley 
Malcolm, D.O., who noted in March 1995 that the veteran had 
environmental allergies.  

The veteran was examined by Kent DeYarman, M.D., in June 
1995.  The report of examination was received in October 
1997.  Physical examination revealed that the head, eyes, 
ears, nose and throat (HEENT) were normal.  The assessment 
included allergic rhinitis.  

In a mid-1998 addendum to his October 1997 upper respiratory 
system examination report, the VA examiner stated that 
following further review of the veteran's medical records it 
was as likely as not that his asthma existed during service.  

Legal Criteria

The threshold question to be answered in the appellant's 
appeal is whether he has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a 
claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the appellant in the development of his claim.  38 U.S.C.A. 
§ 5107, Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In order for a claim to be well grounded, there must be 
competent (medical) evidence that the appellant currently has 
the claimed disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  There must also be either lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service.  The appellant must also submit medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the appellant's solitary testimony, may 
constitute sufficient evidence to establish a well grounded 
claim; however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. 3.303 (1998).  

Diseases of an allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  38 C.F.R. § 3.380 (1998).  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as a natural 
progress nor as due to the inherent nature of the disease.  
However, seasonal and other "acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals."  Id.  The determination as to service incurrence 
or aggravation must be on the whole evidentiary showing.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991).  

Analysis

Sinusitis

The evidence in this case shows that sinus X-ray studies 
during active service in November 1977, December 1982 and 
April 1988 were interpreted normal, although there was a 
January 1991 reference to X-ray evidence of enlarged 
turbinates and bilateral periosteal thickening in the 
maxillary sinuses.  The first indication of sinus blockage 
was reported in February 1978, at which time the impression 
was sinusitis.  The symptoms resolved.  Sinus congestion in 
August 1981 was likewise shown to have resolved.  There were 
symptoms of sinus drainage and tenderness in December 1982, 
references to sinusitis in 1987 with drainage, and symptoms 
of sinus congestion and tenderness in April 1988.  However, 
there was no X-ray confirmation of any sinusitis.  In any 
event, the clinical evaluation of the sinuses in April 1989 
was normal, and the symptomatic sinuses described in January 
1991 were followed by the normal clinical evaluation in March 
1991.  While recurrent sinusitis was assessed in September 
1992, the clinical evaluation of the sinuses was normal in 
October 1992.  Thus, although the service medical records 
show evidence of intermittent sinus problems, the question 
remains as to whether there is a current disability and, if 
so, whether it is related to service.  

The VA examination in April 1994 reflected the veteran's 
report of history of recurrent sinusitis during active 
service, but there was no objective indication of sinusitis 
at that time, despite the impression of chronic recurrent 
sinusitis.  Likewise, chronic sinus congestion reported in 
January 1995 was followed by sinus X-rays that were medically 
viewed as normal.  On the VA examination in October 1997, the 
history regarding his sinuses was detailed but the examiner 
concluded that there was no in the veteran's medical records 
or on the examination to support a diagnosis of chronic 
sinusitis.  

After the VA examination additional evidence was added to the 
claim folder, including some VA treatment records showing 
that in September 1997 the veteran was "still fighting 
sinusitis."  Poor transillumination of the sinuses and 
frontal headaches and tenderness were reported.  Thus, as of 
February 1997 there was evidence of sinusitis.  However, in 
1998, October 1997 examiner indicated that he had further 
reviewed the veteran's records and found a likely 
relationship between asthma and service.  Thus, it appears 
that the examiner reviewed the case again after the 
additional evidence had been added, but he amended his 
original examination report only with respect to asthma, 
leaving unchanged his opinion that the evidence did not 
support a diagnosis of chronic sinusitis.  

In the absence of any medical evidence or opinion that the 
veteran has chronic sinusitis and that such is related to 
service, the reopened claim therefor is not considered well 
grounded.  As a lay person, the veteran is not competent to 
state such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Medical evidence or opinion that the 
veteran has chronic sinusitis and that it is related to the 
sinus problems noted in service or is otherwise related to 
service would make the claim well grounded.  

Nasal Allergy

Initially, the Board finds that the veteran's reopened claim 
for service connection for a disability manifested by nasal 
allergies is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is not implausible.  Further, after reviewing the 
record, the Board is satisfied that all the relevant facts 
have been fully developed and that the case is properly in 
appellate status.  

The service medical records show repeated occasions of 
objective nasal symptomatology, such as bogginess, erythema, 
edema, and congestion, associated with upper respiratory 
infections that resolved.  In November 1987, the veteran 
reported allergies and, in April 1988, allergic rhinitis was 
initially assessed.  He complained of hay fever in April 1989 
and reportedly had been "grounded" for allergic rhinitis in 
1988.  On that examination, the nose was shown to be normal.  
Hay fever and a history of allergic rhinitis continued to be 
reported on the March 1991 examination, which showed a normal 
nose.  Seasonal hay fever was subsequently indicated.  The 
last specific clinical evaluation of the nose in October 1992 
showed that it was normal.  He reportedly was taking 
medication for seasonal hay fever in August 1993.  

The VA examination in April 1994 indicated nasal allergies 
but the nares was clear at that time.  A deviated nasal 
septum was noted.  Chronic rhinitis was reported in January 
1995, but the nasal mucosa was normal.  The VA examination in 
October 1997 confirmed the history since service of 
environmental allergies with symptoms of nasal congestion, 
and seasonal nasal allergies characterized by nasal 
congestion, rhinorrhea, itchy eyes and tearing.  There 
apparently was mild diffuse nasal inflammation.  Upper 
respiratory allergies were diagnosed.  Dr. Malcolm has noted 
the veteran's environmental allergies and Dr. DeYarman has 
assessed allergic rhinitis.  

The veteran's disability picture connected with nasal 
allergic symptomatology has been shown by a preponderance of 
the evidence to be seasonal in nature and to resolve with the 
passage of the seasonal allergen.  His disability has been 
specifically identified as allergic rhinitis.  No lasting, 
underlying disability has been medically revealed in 
connection with allergic rhinitis.  This disability entity is 
shown to be within the category of seasonal or other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen, and, thus, regarded as an acute 
disease with respect to his claim for service connection.  38 
C.F.R. § 3.380 (1998).  As such, this disability entity does 
not represent a chronic disability for which service 
connection may be granted.  


ORDER

The veteran not having submitted a well-grounded claim, 
service connection for sinusitis is denied.  

Service connection for a disability manifested by nasal 
allergies is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals







